

116 HR 8789 IH: Apprenticeship Program Clearinghouse Act
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8789IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mrs. Luria introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Labor to enter into interagency agreements to promote and support integration and alignment of programs under the national apprenticeship system with secondary, postsecondary, and adult education, and for other purposes.1.Short titleThis Act may be cited as the Apprenticeship Program Clearinghouse Act.2.In generalNot later than 1 year after the date of enactment of this Act, in order to cooperate with the Secretary of Education and promote awareness and adoption of apprenticeship programs, the Secretary of Labor shall—(1)enter into an interagency agreement with the Secretary of Education to promote and support integration and alignment of programs under the national apprenticeship system with secondary, postsecondary, and adult education, through the activities described in this Act; and(2)submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of Senate, such agreement and any modifications to such agreement.3.Best practice development and sharing(a)DisseminationSuch interagency agreement shall require that the Secretaries disseminate information on the value of programs under the national apprenticeship system, including relevant placement, retention, and earnings information, labor market data from the local area, and sector forecasts to determine high-skill, high-wage, or in-demand industry sectors or occupations of such programs, to local education and training providers, labor organizations, or joint-labor management organizations (including those representing teachers).(b)ClearinghouseSuch agreement shall require the Secretaries to create a clearinghouse of best practices—(1)for improving performance and increasing alignment of education and programs under the national apprenticeship system, including career pathways; and(2)publicly disseminate information and resources on—(A)replicable related instruction and on-the-job learning; and(B)how to build an understanding of apprenticeship opportunities available to students.4.Data sharing agreementThe Secretaries shall disseminate best practices for the alignment of education records and records of programs under the national apprenticeship system, including information on program participants who enroll in, complete, and receive academic credit for postsecondary coursework while participating in such a program.5.DefinitionsIn this Act:(1)ApprenticeshipThe term apprenticeship or apprenticeship program means an apprenticeship—(A)registered with the Department of Labor under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), or a State Apprenticeship Agency recognized by the Department of Labor; and(B)that complies with the requirements of subpart A of part 29, and part 30 of title 29, Code of Federal Regulations (as in effect on September 18, 2020).(2)National apprenticeship systemThe term national apprenticeship system means the apprenticeship programs, youth apprenticeship programs, and pre-apprenticeship programs registered under the Act of August 16, 1937 (commonly referred to as the National Apprenticeship Act).(3)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), except that such term does not include a certificate of completion of an apprenticeship.(4)SecretaryThe term Secretary means the Secretary of Labor. 6.FundingAny funds appropriated under this Act shall only be used for, or provided to, programs under the national apprenticeship system, including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of program under the national apprenticeship system.